Title: From Thomas Jefferson to William Hay, 4 August 1787
From: Jefferson, Thomas
To: Hay, William



Sir
Paris Aug. 4. 1787.

I am now to acknowledge the receipt of your two favors of Apr. 26. and May 3. I have forwarded, by a vessel lately sailed from Havre to New York, a box marked WH. containing the livraisons of the Encyclopedie subsequent to those Dr. Currie has delivered you, to the 22d. inclusive. They are sent to the care of Mr. Madison at Congress who will forward the box to you. There is in it also the same livraisons for Colo. Monroe. I will continue to forward them once or twice a year as they come out. I have stated in a letter to Doctor Currie the cost and expences of the first 22 livraisons to enable yourself and him to settle. The future shall be charged either to you or him as your agreement shall be. It is really a most valuable work, and almost supplies the place of a library.—I receive from too many quarters the account of the distresses of my countrymen, to doubt their truth. Distresses brought on themselves by a feebleness of mind which calculates very illy it’s own happiness. It is a miserable arithmetic which makes any single privation whatever so painful as a total privation of every thing, which necessarily must follow the living so far beyond our income. What is to extricate us I know not, whether Law, or Loss of credit. If the sources of the former are corrupted so as to prevent justice, the latter must supply it’s place, leave us possessed of our infamous gains, but prevent all future ones of the same character. Europe is in a moment of crisis. The innovations made by their sovereign in the Austrian Netherlands have produced in the people a determination to resist. The Emperor, by disavowing the concessions, made by his governors to quiet the people, seemed to take up the gauntlet which they had thrown. Yet is it rather probable he will recede, and all be hushed up there. The Dutch parties are in a course of hostilities which it will be difficult to suspend; a war would have been begun before this between this country on one side and England and Prussia on the other, had the parties been in a condition for war. Perhaps England might raise supplies, but it would be on a certainty of being crushed under them. This country would find greater difficulty. There is however a difference in her favor which might place her on a level with England; that is, that it would be a popular war here and an unpopular one in England. Probably the weakness of the two countries will induce them to join in compelling a suspension of hostilities, and to make an arrangement for them, or if they cannot agree in that they will  spin the matter into length by negociation. In fact, tho both parties are arming, I do not expect any speedy commencement of hostilities.—I am with very great respect & esteem Sir your most obedient & most humble servt.,

Th: Jefferson

